Citation Nr: 0616234	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  03-36 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as a result of exposure to 
herbicides.

2.  Entitlement to service connection for skin cancer, 
claimed as a result of exposure to herbicides. 

3.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in March 2002, 
July 2002, and February 2003 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The issue of entitlement to an initial rating in excess of 10 
percent for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

On January 29, 2003, prior to the promulgation of a decision 
on the issues of entitlement to service connection for COPD 
and skin cancer, VA received notification from the veteran 
that a withdrawal of such appellate issues is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran has withdrawn the issues of 
entitlement to service connection for COPD and skin cancer 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration for these issues.  
Accordingly, the Board does not have jurisdiction to review 
the issues of entitlement to service connection for COPD and 
skin cancer and, therefore, they are dismissed.


ORDER

The issue of entitlement to service connection for COPD, 
claimed as a result of exposure to herbicides, is dismissed.

The issue of entitlement to service connection for skin 
cancer, claimed as a result of exposure to herbicides, is 
dismissed.


REMAND

Service connection for PTSD, evaluated as 10 percent 
disabling, under 38 C.F.R. § 4.130, Diagnostic Code 9411, was 
granted by the RO in a rating decision issued in February 
2003.  The veteran appealed with respect to the propriety of 
the initially assigned disability evaluation.  He contends 
that his PTSD is more severe than the currently assigned 
evaluation and, as such, a higher initial evaluation is 
warranted.  

The veteran also states that his PTSD is so severe that he is 
unable to remain employed.  38 C.F.R. § 4.16(b) (2005) 
provides for assignment of a total rating if a veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of his service-connected 
disability(ies).  The Board must address all issues which are 
reasonably raised from a liberal reading of the documents or 
oral testimony submitted prior to the Board's decision.  See 
Floyd v. Brown, 9 Vet. App. 88, 95-95 (1996), citing EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991) and Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the Board is required to address the issue of entitlement to 
a total rating for compensation purposes based on individual 
unemployability due to service-connected disability (TDIU) 
rating under § 4.16(b) when it is reasonably raised by the 
record before the Board on a claim for an increased rating.  
See Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).  See also VAOPGCPREC 6-96 
(August 16, 1996), published at 61 Fed. Reg. 66,749 (1996), 
which provides that the question of TDIU entitlement may be 
considered as a component of an appealed increased rating 
claim where the TDIU claim is based solely upon the 
disability which is the subject of the increased rating 
claim.  

The veteran in this case has no other service-connected 
disabilities and has claimed that he cannot work due to his 
PTSD.  Also, the record contains a VA treatment record dated 
in February 2004, wherein the veteran's VA psychiatrist 
indicated that he was not capable of substantial gainful 
employment; PTSD was among the diagnoses provided.  Thus, VA 
is required to address whether the veteran is entitled to a 
TDIU rating under 38 C.F.R. § 4.16(b).

The Board finds that a remand is necessary in order to afford 
the veteran a contemporaneous examination.  Specifically, the 
veteran's representative indicated in his May 2006 
Appellant's Brief that VA treatment records dated in 2004 
demonstrated that the veteran's PTSD was more severe than the 
currently assigned 10 percent evaluation and that such 
service-connected PTSD had increased in severity since the 
veteran's last VA examination in December 2002.  See Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey, supra; VAOPGCPREC 
11-95 (1995).  As such, a contemporary examination is needed 
to properly determine the nature and extent of manifested 
PTSD symptoms and the impact of such on the veteran's 
employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).

Moreover, documentation contained in the claims file reflects 
that the veteran was awarded Social Security Administrating 
(SSA) disability benefits in a May 1997 letter.  The SSA 
records are not associated with the claims file and since 
they are potentially probative of this appeal they should be 
obtained prior to adjudication.  

The Board also notes following the certification of the case 
to the Board in December 2003, the veteran submitted 
additional, relevant treatment records from the Poplar Bluff 
VA Medical Center directly to the Board in July 2004.  
However, the veteran did not waive agency of original 
jurisdiction (AOJ) review of such evidence.  Therefore, the 
Board cannot properly consider such evidence and, 
consequently, a remand is necessary for AOJ consideration of 
the newly received evidence.  See 38 C.F.R. § 20.1304.  
Moreover, such records suggest that the veteran has ongoing 
VA psychiatric treatment and, while on remand, any 
outstanding records from the Poplar Bluff VA Medical Center 
should be obtained for consideration in connection with the 
veteran's appeal.   

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) is applicable to the claims now before the 
Board.  Such provides that VA is required to provide notice 
of the VCAA to a claimant as required by 38 U.S.C.A. 
§§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

Dingess/Hartman, 19 Vet. App. 473 (2006), is also applicable 
to the veteran's claims of entitlement to an initial rating 
in excess of 10 percent for PTSD and entitlement to a TDIU 
rating.  The Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his application to reopen his claim of 
entitlement to service connection for PTSD in a January 2002 
letter, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for such disability now on appeal.  Also, he 
has not been provided with initial VCAA notification with 
regard to his TDIU claim.  This remand will enable VA to 
provide appropriate notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date, as well as proper VCAA notice 
regarding his TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  All notification and development 
action required by the VCAA, to include 
the elements articulated by the Court in 
Pelegrini and Dingess/Hartman, supra, 
should be completed.  Such action should 
include informing the veteran of the type 
of evidence needed to support his TDIU 
claim, informing him whether he or VA is 
responsible for obtaining such evidence, 
and requesting that he submit all relevant 
evidence in his possession.  Such letter 
should also include an explanation as to 
the information or evidence needed to 
establish an effective date for a TDIU 
rating.  He should also be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for his claim of 
entitlement to an initial rating in excess 
of 10 percent for PTSD now on appeal.  

2.  Any determination pertinent to the 
veteran's claim for SSA benefits, as well 
as any medical records relied upon 
concerning that claim, should be requested 
and obtained.  A response, negative or 
positive, should be associated with the 
claims file.

3.  Appropriate steps should be taken to 
obtain any outstanding, relevant records 
from the Poplar Bluff VA Medical Center.  
A response, negative or positive, should 
be associated with the claims file.  
Requests must continue until it is 
determined that the records sought do not 
exist or that further efforts to obtain 
those records would be futile. 

4.  After the above has been accomplished, 
the veteran should be afforded a VA 
psychiatric examination to determine the 
current degree of severity of his PTSD.  
The claims file, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  The examiner 
should identify the nature, frequency, and 
severity of all current manifestations of 
PTSD.  In addition, the examiner should 
provide a global assessment of functioning 
score with an explanation of the 
significance of the score assigned as 
pertains entirely to service-connected 
PTSD and its manifestations.  The examiner 
should also offer an opinion addressing 
the degree of industrial impairment 
resulting from the veteran's PTSD, to 
include what types of employment 
activities would be limited due solely to 
the veteran's service-connected PTSD, 
exclusive of any other physical or 
nonservice-connected psychiatric 
impairment, to include whether it renders 
the veteran unemployable.  The examiner 
should also describe how the symptoms of 
the veteran's PTSD affect his social 
capacity, including his ability to 
establish and maintain effective work and 
social relationships exclusive of any 
nonservice-connected psychiatric or 
physical disability.  The rationale for 
all opinions expressed must be provided.

5.  After completing the above, adjudicate 
the issue of TDIU and readjudicate the issue 
of an increased initial evaluation for PTSD, 
based on the entirety of the evidence, to 
include records associated with the claims 
file since the issuance of the November 2003 
statement of the case.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


